TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00447-CV



                     Fleetwood Motor Homes of Indiana, Inc., Appellant

                                               v.

           Texas Department of Transportation Motor Vehicle Division, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
          NO. GN203357, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Fleetwood Motor Homes of Indiana, Inc. has filed an unopposed motion

to dismiss the appeal based on the parties’ settlement agreement. See Tex. R. App. P. 42.1(a). We

grant the motion and dismiss the appeal.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: November 18, 2004